


Exhibit 10.1


EMPLOYMENT AGREEMENT
    
EMPLOYMENT AGREEMENT (this “Agreement”) dated as of December 22, 2014, between
Comtech Telecommunications Corporation, a Delaware corporation (the “Company”),
and Stanton D. Sloane (the “Executive”).


W I T N E S S E T H


WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, as the Chief Executive Officer of the Company;
and


WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.POSITION AND DUTIES.


(a)During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as the Chief Executive Officer and President of the Company, with
the duties, authorities and responsibilities as are customarily assigned to
individuals serving in a comparable positions, subject, in all events, to the
discretion of the Board of Directors of the Company (the “Board”). The Executive
shall report directly to the Board, except that at all times during the first
year of the Employment Term during which Fred Kornberg is the Executive Chairman
of the Board, the Executive shall report to Fred Kornberg as well as the Board.


(b)During the Employment Term, the Executive shall devote all of the Executive’s
business time, energy and skill and the Executive’s best efforts to the
performance of the Executive’s duties with the Company, provided that the
foregoing shall not prevent the Executive from (i) serving on the boards of
directors of non-profit organizations and, with the prior written approval of
the Board, other for profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Executive’s passive personal investments so long as such activities in the
aggregate do not interfere or conflict with the Executive’s duties hereunder or
create a potential business or fiduciary conflict of interests.


2.EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a term
of three (3) years commencing on a date after the date hereof to be agreed upon
by Executive and the Chairman of the Board, but in no event later than February
1, 2015 (the “Effective Date”) (such period, the “Term”). Notwithstanding the
foregoing, the Executive’s employment hereunder may be earlier terminated in
accordance with Section 8 hereof, subject to Sections 9 and 10 hereof. The
period of time between the Effective Date and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Term.”
Unless the parties otherwise agree in writing, any employment of the Executive
after the

1

--------------------------------------------------------------------------------




Employment Term shall constitute an employment at will and shall not be
construed as giving the Executive any right to be retained in the employ of, or
in any other continuing relationship with, the Company, or any affiliate of the
Company, for any specified term.


3.BASE SALARY. The Company agrees to pay the Executive a base salary at an
annual rate of not less than $575,000 payable in accordance with the regular
payroll practices of the Company. The Executive’s base salary shall be subject
to annual review by the Board (or a committee thereof), and may be increased
from time to time by the Board. The base salary as determined herein from time
to time shall constitute “Base Salary” for purposes of this Agreement.


4.INCENTIVE COMPENSATION. During the Employment Term, the Executive shall be
eligible to participate in annual incentive arrangements under the Company’s
annual incentive plans or programs that are generally made available to senior
executives, provided, however, that for the 2015 fiscal year and subject to the
Executive’s continued employment with the Company through the date of award or
grant (as applicable), the Executive is guaranteed to receive a cash incentive
award of $375,000, options to purchase shares of the Company’s common stock
having a grant date Black-Scholes value of $187,500, and restricted stock units
having a grant date value of $187,500 (the “Initial RSU Grant”). For the
avoidance of doubt, all of the foregoing guaranteed equity awards for the 2015
fiscal year shall be subject to the general terms of the Company plans under
which the awards are granted, and have terms comparable to the terms of any
related award agreement in accordance with the Company’s customary practices for
senior executives; provided, however, that the only performance criteria
applicable to one-third of the Initial RSU Grant shall be that the Company have
profits for the portion of fiscal 2015 during which the Executive is employed by
the Company.


5.SIGN-ON AWARD. On or promptly following the Effective Date, subject to the
Executive’s continued employment with the Company through the date of grant, the
Board (or a committee thereof) shall grant to the Executive a special sign-on
award consisting of options to purchase 125,000 shares of the Company’s common
stock (the “Sign-On Award”). The terms and conditions applicable to the Sign-On
Award shall be subject to the general terms of the Company plan under which the
award is granted, and have terms comparable to the terms of any related award
agreement in accordance with the Company’s customary practices for senior
executives.


6.LIVING EXPENSES. During the first two years of the Employment Term, the
Company shall provide, and the Executive will be required to utilize, corporate
housing or lodging in the vicinity of the Company’s principal executive offices
in Melville, New York and will be reimbursed for actual expenses not exceeding
$8,000 per month (less the cost of any Company provided housing or lodging).
While in the vicinity of the Company’s principal executive offices in Melville,
NY, but not working in such offices, the Executive will be required to be
available for meetings and consultations with the Board, other members of the
Company’s executive team, and current and prospective customers of the Company,
in such Company provided lodging.During the first two years of the Employment
Term, the Company shall provide an automobile allowance of $1,000 per month for
the Executive and will reimburse Executive for tolls and parking for business
travel in accordance with the Company’s travel and

2

--------------------------------------------------------------------------------




expense policies. If the Executive relocates to a permanent residence in the
vicinity of the Company’s principal executive offices in Melville, New York
within the first two years of the Employment Term, the Company shall reimburse
the Executive up to $60,000 for actual relocation expenses incurred by him.


7.EMPLOYEE BENEFITS.


(a)BENEFIT PLANS. The Executive shall be entitled to participate in any employee
benefit plans that are generally made available to the Company’s senior
executives, subject to satisfying the applicable eligibility requirements.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.


(b)VACATIONS. The Executive shall be entitled to four (4) weeks of paid vacation
per calendar year (as prorated for partial years) in accordance with the
Company’s policy on accrual and use applicable to employees as in effect from
time to time.


(c)BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy, for all reasonable business and
entertainment expenses incurred in connection with the performance of the
Executive’s duties hereunder and the Company’s policies with regard thereto.


8.TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:


(a)DISABILITY. Upon ten (10) days’ prior written notice by the Board to the
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity for ninety (90) days (including weekends and
holidays) in any 365-day period. Notwithstanding the foregoing, in the event
that as a result of earlier absence because of mental or the physical incapacity
Executive incurs a “separation from service” within the meaning of such term
under “Code Section 409A” (as defined in Section 23 hereof) Executive shall on
such date automatically be terminated from employment as a termination due to
Disability.


(b)DEATH. Automatically on the date of death of the Executive.


(c)CAUSE. Immediately upon written notice by the Board to the Executive of a
termination for Cause. “Cause” shall mean:


(i)willful misconduct, dishonesty, misappropriation, breach of fiduciary duty or
fraud by the Executive with regard to the Company or any of its assets or
businesses;


(ii)the Executive’s conviction, or pleading of nolo contendere, with regard to
any felony or crime (for the purpose hereof, traffic violations and misdemeanors
shall not deemed to be a crime); or

3

--------------------------------------------------------------------------------






(iii)any material breach by the Executive of the provisions of this Agreement.


(d)WITHOUT CAUSE. Immediately, upon written notice by the Board to the Executive
of a termination other than for Cause, death or Disability.


(e)VOLUNTARY RESIGNATION. Upon sixty (60) days’ prior written notice by the
Executive to the Board of the Executive’s voluntary resignation of employment
for any reason or no reason.


(f)EXPIRATION. Automatically upon expiration of the Employment Term.


(g)FOR COMPANY BREACH. Upon written notice by the Executive to the Board of the
Company’s breach of this Agreement, which breach remains uncured during the
sixty (60) day period following notice thereof by the Executive to the Company.


9.CONSEQUENCES OF TERMINATION.


(a)DEATH; DISABILITY; TERMINATION BY THE COMPANY FOR CAUSE; VOLUNTARY
RESIGNATION. In the event that the Executive’s employment and the Employment
Term ends on account of (1) the Executive’s death or Disability, (2) termination
by the Company for Cause, or (3) voluntarily by the Executive for any reason or
no reason, the Executive or the Executive’s estate, as the case may be, shall be
entitled to the following (with the amounts due under Sections 9(a)(i) through
9(a)(iv) hereof to be paid on the sixtieth (60th) day following termination of
employment):


(i)any unpaid Base Salary through the date of termination;


(ii)reimbursement for any unreimbursed business expenses incurred through the
date of termination;


(iii)reimbursement for any unreimbursed housing or lodging expenses incurred
through the date of termination, including any and all expenses incurred in the
event of early termination of any housing lease, contract or agreement, that are
eligible for reimbursement pursuant to Section 6 hereof;


(iv)any accrued but unused vacation time in accordance with Company policy; and


(v)all other payments, benefits or fringe benefits to which the Executive shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant (collectively,
Sections 9(a)(i) through 9(a)(v) hereof shall be hereafter referred to as the
“Accrued Benefits”).


(b)EXPIRATION OF THE EMPLOYMENT TERM. In the event that the Executive’s
employment and the Employment Term ends on account of the expiration of the
Employment Term, the Company shall pay or provide the Executive with the
following:


(i)the Accrued Benefits;



4

--------------------------------------------------------------------------------




(ii)subject to the Executive’s compliance with the obligations in Sections 10,
11 and 12 hereof, and, subject to Section 23(b) hereof in the case of amounts in
excess of the Separation Pay Limit to the extent that the Separation Pay Limit
is applicable, an amount equal to the Pro Rated Portion (as hereinafter defined)
of the Executive’s non-equity incentive compensation for the full fiscal year in
which the termination occurs as if he had remained employed for the complete
fiscal year, such amount to be payable when all other amounts are paid under the
Company’s annual incentive plans or programs, but in any event, after the close
of the fiscal year for which the amount is earned and before the end of the
calendar year in which such fiscal year-end occurs. For purposes hereof, “Pro
Rated Portion” means a fraction, the numerator of which is the number of
calendar days from the beginning of the then current fiscal year to the date of
the Executive’s employment is terminated, and the denominator of which is 365;


(iii)the Executive’s right to continue participation in the Company’s medical
plans (under COBRA) shall be provided in accordance with applicable law without
discrimination; and


(iv)an amount up to $1,200 per month for the first six months after termination
of employment for premium payments for medical coverage.


(c)TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR COMPANY BREACH.
If the Executive’s employment by the Company is terminated (1) by the Board
other than for Disability or Cause or (2) by the Executive pursuant to Section
8(g) hereof, in either case, prior to expiration of the Term, (x) to the fullest
extent permitted under the Company’s plans and programs, the vesting of the
Executive’s equity-based awards shall be accelerated to the date that the
Executive’s employment and the Employment Term ends, and (y) the Company shall
pay or provide the Executive with the following, subject to the provisions of
Section 22 hereof:


(i)the Accrued Benefits; and


(ii)subject to the Executive’s compliance with the obligations in Sections 10,
11 and 12 hereof, and, subject to Section 23(b) hereof in the case of amounts in
excess of the Separation Pay Limit to the extent that the Separation Pay Limit
is applicable, continued payment of the Executive’s Base Salary rate (but not as
an employee) for twelve (12) months following the Executive’s termination,
payable in accordance with the regular payroll practices of the Company, but not
less frequently than monthly; provided that the first payment shall be made on
the first payroll period after the sixtieth (60th) day following such
termination and shall include payment of any amounts that would otherwise be due
prior thereto;


(iii)subject to the Executive’s compliance with the obligations in Sections 10,
11 and 12 hereof, and, subject to Section 23(b) hereof in the case of amounts in
excess of the Separation Pay Limit to the extent that the Separation Pay Limit
is applicable, an amount equal to the Executive’s non-equity incentive
compensation for the full fiscal year in which the termination occurs as if he
had remained employed for the complete fiscal year, such amount to be payable
when all other amounts are paid under the

5

--------------------------------------------------------------------------------




Company’s annual incentive plans or programs, but in any event, after the close
of the fiscal year for which the amount is earned and before the end of the
calendar year in which such fiscal year-end occurs;


(iv)the Executive’s right to continue participation in the Company’s medical
plans (under COBRA) shall be provided in accordance with applicable law without
discrimination;


(v)an amount up to $1,200 per month for the first six months after termination
of employment for premium payments for medical coverage; and


(vi)the Company shall be responsible for the Executive’s reasonable attorneys’
fees and disbursements in any action to recover any amounts due him or obtain
other relief under this Agreement in any action relating to a breach by the
Company of this Agreement.


(d)CIC AGREEMENT TO GOVERN. Notwithstanding anything to the contrary in this
Section 9, if the Executive is terminated during the “Protected Period” or the
“Extended Protected Period” as set forth in the Executive’s Change-in-Control
Agreement with the Company dated as of the Effective Date (the “CIC Agreement”),
the terms of the CIC Agreement will govern with respect to the consequences of
the Executive’s termination of employment, provided, however, that the Executive
shall receive the Accrued Benefits after any termination of employment.


(e)NO OTHER ENTITLEMENTS. Payments and benefits provided in Section 9(c) or
Section 9(c) shall be in lieu of any termination or severance payments or
benefits for which the Executive may be eligible under any of the plans,
policies or programs of the Company (other than the CIC Agreement) or under the
Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.


(f)OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall be deemed to have resigned from the Board and
any other position as an officer, director or fiduciary of any Company-related
entity.


10.RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits (other than amounts described in Section 9(a)(ii) and (iii) hereof)
shall only be payable if the Executive delivers to the Company and does not
revoke a general release of claims in favor of the Company in the form attached
hereto as Exhibit A (the “Release”). The Release shall be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following termination. The Company shall deliver to Executive the Release within
seven (7) days after termination. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Executive as a result of employment by a subsequent employer.



6

--------------------------------------------------------------------------------




11.RESTRICTIVE COVENANTS. The Executive acknowledges that in the course of the
Executive’s employment hereunder, the Executive will become familiar with
Confidential Information (as defined below) of the Company and its affiliates,
and that the Executive’s services are of special, unique and extraordinary value
to the Company. Therefore, the Company and the Executive mutually agree that it
is in the interest of all such parties for the Executive to enter into the
restrictive covenants in this Section 11 to, among other things, protect the
legitimate business interests of the Company, and that such restrictions and
covenants contained in this Section 11 are reasonable in geographical and
temporal scope and in all other respects given the nature of the Executive’s
duties and the nature of the businesses of the Company and that such
restrictions and covenants do not and will not unduly impair the Executive’s
ability to earn a living after termination of the Executive’s employment
hereunder. The Executive further acknowledges and agrees that (i) the Company
would not have entered into this Agreement but for the restrictive covenants of
the Executive set forth in this Section 11, and (ii) such restrictive covenants
have been made by the Executive to induce the Company to enter into this
Agreement. Accordingly and in consideration for the payments and benefits
provided by the Company under this Agreement, the Executive agrees as follows:


(a)NON-SOLICITATION. The Executive shall not (except on behalf of the Company)
during the Employment Term and for twelve (12) months thereafter (the
“Restrictive Period”) employ or retain, solicit the employment or retention of,
or knowingly cause or encourage any entity to retain or solicit the employment
or retention of, any person who is an employee of the Company or who was an
employee of the Company at any time during the period commencing twelve (12)
months prior to the Executive’s termination of employment with the Company.


(b)NON-DISPARAGEMENT. After Executive’s termination of employment, (i) the
Executive shall refrain from disparaging, whether orally, in writing or in other
media, the Company, its affiliates, the officers, directors, and employees of
each of them, and the products and services of each of them, except that this
provision shall not be interpreted to prevent Executive from testifying
truthfully in response to a subpoena; and (ii) neither the Company nor its
officers and directors acting on its behalf will disparage or cause anyone else
to disparage Executive or otherwise comment upon the employment performance of
Executive, whether orally, in writing or in other media, except that this clause
(ii) shall not be interpreted to prevent the Company or any of its directors or
officers from testifying truthfully in response to a subpoena.


(c)CONFIDENTIALITY. The Executive shall not at any time, directly or indirectly,
without the Company’s prior written consent, disclose to any third party or use
(except as authorized in the regular course of the Company’s business or in the
Executive’s performance of the Executive’s responsibilities for the Company) any
confidential, proprietary or trade secret information that was either acquired
by the Executive during the Executive’s employment with the Company or
thereafter, including, without limitation, sales and marketing information,
information relating to existing or prospective customers and markets, business
opportunities, and financial, technical and other data (collectively, the
“Confidential Information”). After termination of the Executive’s employment
with the Company for any reason and upon the written request of the Company, the
Executive shall promptly return to the

7

--------------------------------------------------------------------------------




Company all originals and/or copies of written or recorded material (regardless
of the medium) containing or reflecting any Confidential Information and shall
promptly confirm in writing to the Company that such action has been taken.
Notwithstanding the foregoing, the following shall not constitute Confidential
Information: (i) information that is already in the public domain at the time of
its disclosure to the Executive; (ii) information that, after its disclosure to
the Executive, becomes part of the public domain by publication or otherwise
other than through the Executive’s act; and (iii) information that the Executive
received from a third party having the right to make such disclosure without
restriction on disclosure or use thereof.


(d)NON-COMPETITION. The Executive shall not engage in Competition during the
Employment Term or the Restrictive Period. For purposes of this Section 11(d),
“Competition” shall mean the performance of services, whether as an employee,
owner, advisor, consultant, director, stockholder, officer or any other
capacity, for any of the entities set forth on Exhibit B hereto.


(e)RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information. To the extent that the Executive is
provided with a cell phone number by the Company during employment, the Company
shall cooperate with the Executive in transferring such cell phone number to the
Executive’s individual name following termination.


(f)REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.


(g)TOLLING. In the event of any violation of the provisions of this Section 11,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.


(h)SURVIVAL OF PROVISIONS. The obligations contained in Sections 11 and 12
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.


12.RECOUPMENT. Notwithstanding anything to the contrary in this Agreement, the
Executive agrees to comply with policies that the Company establishes Company
from time to time, in its sole discretion, in order to comply with law, rules,
or other regulatory requirements applicable to the Company or its employees,
including without limitation, any such policy that is

8

--------------------------------------------------------------------------------




intended to comply with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules and regulations promulgated thereunder.


13.COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Executive’s employment with the Company. The
Executive agrees to promptly inform the Company if the Executive becomes aware
of any lawsuits involving such claims that may be filed or threatened against
the Company or its affiliates. The Executive also agrees to promptly inform the
Company (to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company or its
affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Executive for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by the Executive in complying with this Section 12.


14.EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 11 or Section 12 hereof would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.


15.NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 15 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place; and, provided, further, that no such assignment will adversely
affect the rights, payments or benefits to which Executive is entitled under the
CIC Agreement or under any equity-based plans or awards. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets, which assumes and agrees to perform the duties and obligations of
the Company under this Agreement by operation of law or otherwise.


16.NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by

9

--------------------------------------------------------------------------------




confirmed facsimile or electronic mail, (c) on the first business day following
the date of deposit, if delivered by guaranteed overnight delivery service, or
(d) on the fourth business day following the date delivered or mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:


At the address (or to the facsimile number) shown
on the records of the Company


If to the Company:


Comtech Telecommunications Corporation
68 South Service Road, Suite 230
Melville, NY 11747
Attention: Chief Financial Officer and Secretary


with a copy to:


Proskauer Rose LLP
Eleven Times Square
New York, NY 10036-8299
Attention: Robert A. Cantone

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
17.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.


18.SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


19.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


20.MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or

10

--------------------------------------------------------------------------------




subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York without regard to the choice of law principles thereof.


21.REPRESENTATIONS. The Executive represents and warrants to the Company that
(a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s duties and obligations
hereunder.


22.TAX WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state, local or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.


23.CODE SECTION 409A COMPLIANCE.


(a)The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or any damages for failing to
comply with Code Section 409A, except those that are caused solely by the
Company’s willful actions or inactions that were not consented to or approved by
the Executive.


(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“non-qualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Executive in a lump sum and any remaining payments and benefits due under

11

--------------------------------------------------------------------------------




this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. For purposes of this Agreement, the term
“Separation Pay Limit” shall mean, two (2) times the lesser of (i) the
Executive’s annualized compensation based on the Executive’s annual rate of pay
for the taxable year of the Executive preceding the taxable year in which the
Executive has a “separation from service,” and (ii) the maximum amount that may
be taken into account under a tax qualified plan pursuant to Code Section
401(a)(17) for the year in which the Executive incurs a “separation from
service.”


(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.


(d)For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
COMTECH TELECOMMUNICATIONS
CORPORATION






By: /s/ Fred Kornberg                                    
Name: Fred Kornberg
Title: CEO and President


 
The Executive:




 
                       /s/ Stanton D. Sloane
 
                         Stanton D. Sloane






13

--------------------------------------------------------------------------------




EXHIBIT A
GENERAL RELEASE


For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, I, for myself and my successors, assigns, heirs and
representatives (each, a "Releasing Party"), hereby release and forever
discharge Comtech Telecommunications Corporation (the "Company"), its
stockholders, officers, directors, employees, agents and attorneys, and their
respective successors, assigns, heirs and representatives (each, a "Released
Party"), individually and collectively, from any and all claims, demands, causes
of action, liabilities or obligations, known or unknown, pending or not pending,
liquidated or not liquidated, of every kind and nature whatsoever (collectively,
the "Released Claims") which the Releasing Party has, has had or may have
against any one or more of the Released Parties arising out of, based upon or in
any way, directly or indirectly, related to the Company's business, my
employment with the Company or the termination of such employment; provided,
however, that this General Release shall have no effect whatsoever upon: (a) the
Company's obligations, if any, to pay severance payments pursuant to the
Employment Agreement between the undersigned and the Company, dated December 22,
2014 (the “Employment Agreement”) or the rights of the undersigned to enforce
such obligations; (b) any and all obligations of the Released Parties to defend,
indemnify, hold harmless or reimburse the undersigned under the Indemnification
Agreement between the Company and the undersigned, and/or under applicable law
and/or under the respective charters and by-laws of the Released Parties, and/or
pursuant to insurance policies, if any, for acts or omissions in the
undersigned’s capacity as a director, officer and/or employee thereof; and (c)
any and all rights the undersigned may have to vested or accrued benefits or
entitlements under and in accordance with any applicable plan, agreement,
program, award, policy or arrangement of a Released Party.


The Released Claims include, without limitation, (a) all claims arising out of
or relating to breach of contract, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the National Labor Relations Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act and/or any other
federal, state or local statute, law, ordinance, regulation or order as the same
may be amended or supplemented from time to time, (b) all claims for back pay,
lost benefits, reinstatement, liquidated damages, punitive damages, and damages
on account of any alleged personal, physical or emotional injury, and (c) all
claims for attorneys' fees and costs.


I agree that I am voluntarily executing this General Release. I acknowledge that
I am knowingly and voluntarily waiving and releasing any rights I may have under
the Age Discrimination in Employment Act of 1967 and that the consideration
given for the waiver and release is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the Age Discrimination in Employment Act of 1967, that:
(a) my waiver and release specified herein does not apply to any rights or
claims that may arise after the date I sign this General Release or my rights
with respect to severance payments, if any, payable to me pursuant to the
Employment Agreement; (b) I have the right to consult with an attorney prior to
signing this General Release; (c) I have twenty-one (21) days to consider this
General Release (although I may choose to sign it earlier); (d) I have

14

--------------------------------------------------------------------------------




seven (7) days after I sign this General Release to revoke it; and (e) this
General Release will not be effective until the date on which the revocation
period has expired, which will be the eighth day after I sign this General
Release, assuming I have returned it to the Company by such date.


Dated:
 
 
 




15

--------------------------------------------------------------------------------




EXHIBIT B




[Competitor Entities]









16